Citation Nr: 1645060	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-22 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hallux valgus with degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 20, 1979 to February 19, 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2011, the Veteran testified before a Decision Review Officer at hearing at the RO.  A copy of the transcript is associated with the claims file.


FINDING OF FACT

Bilateral hallux valgus with degenerative changes is attributable to service.


CONCLUSION OF LAW

Bilateral hallux valgus with degenerative changes was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board acknowledges that Veteran's complete service personnel and treatment records are unavailable, and when a veteran's service treatment records are unavailable through no fault of his own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As degenerative joint disease (arthritis) is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that he has bilateral deformities of the bones of his feet due to wearing the wrong size boots during marches in boot camp.  The Board reiterates that the Veteran's service treatment and personnel records are unavailable.  In addition, the Board observes that the Veteran alleged that he received treatment at a VA Medical Center in 1982; a search for related treatment records was unsuccessful.

VA treatment records reflect that the Veteran reported a history of painful bunions and hammertoes of the feet since 1994.  December 1994 and July 2008 VA x-rays reflect severe hallux valgus deformity, bilaterally, with deformity of the second and third metatarsal bones.

A January 2008 letter from Dr. L.T. indicates that the Veteran is being treated for diabetic foot ulcerations.  According to Dr. T, these ulcerations are indicative of past osteomyelitis due to bone deformities.

The Veteran was afforded a VA examination in connection with his claim in November 2008.  According to the report, the Veteran related that he had to wear a pair of boots that were a half-size too small for six weeks in training, and that he was forced to go on marches while wearing the boots.  The Veteran also related that he experienced swelling and deformity of the bilateral great toes since then, which progressively worsened; he stated that he first sought treatment for his feet in 1982.  Following a physical examination and a review of the Veteran's VA treatment records, the diagnosis was bilateral hallux valgus with degenerative changes.  The VA examiner opined that it is at least as likely as not that the Veteran's current bilateral hallux valgus was incurred during his service.  The VA examiner noted that the Veteran's history of wearing shoes that were too small is consistent with an event that could cause the initiation of a hallux valgus deformity.

The Board finds that the evidence of record demonstrates service connection for bilateral hallux valgus with degenerative changes is warranted.  Although available treatment records do not reflect treatment for bilateral hallux valgus with degenerative changes prior to 1994, the Veteran's service treatment and personnel records are unavailable.  Likewise, searches for VA treatment records from 1982 determined that the records were unavailable.  The Veteran's post-service VA medical records reflect a history of bunions and osteomyelitis, and the VA examination report reflects a diagnosis of bilateral hallux valgus with degenerative changes.  The letter from Dr. L indicates that the Veteran had a past history of osteomyelitis, which was due to previous bone deformities of the feet.

The Board finds that the Veteran's reports of and treatment for bilateral hallux valgus with degenerative changes constitute credible lay statements of on-going symptoms.  To this point, the Board points out that the Veteran has credibly and consistently reported that he was forced to wear boots that were a half-size too small during training, and that he has experienced swelling and deformity of the feet since that time; he also reported that his symptoms gradually worsened in the years since service.  In short, the current diagnosis of bilateral hallux valgus with degenerative changes is consistent with the Veteran's history.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's bilateral hallux valgus with degenerative changes is related to his service.  With resolution of any reasonable doubt in the Veteran's favor, entitlement to service connection for bilateral hallux valgus with degenerative changes is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for bilateral hallux valgus with degenerative changes is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


